Citation Nr: 0707855	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  03-10 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in May 2005, 
and that development was completed.  The case has since been 
returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain copies of documents missing 
from the claims file and to afford the veteran a VA 
examination. 

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).  VA must also inform the claimant about the 
information and evidence that VA will seek to provide and 
inform him about the information and evidence he is expected 
to provide.  In addition, the duty to assist the claimant 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

As noted above, this case was remanded by the Board in May 
2005 for additional development.  However, the Board is 
unable to adjudicate the claims because the record is 
incomplete.  The Board notes that when the record was 
returned to the Board, the statement of the case (SOC) as 
well as the veteran's notice of disagreement (NOD) and 
substantive appeal were missing from the claims file.  The 
Board attempted to obtain these missing documents 
administratively in an effort to avoid remanding the case.  A 
temporary file was located, which contained a copy of the SOC 
sent to the veteran in March 2003.  However, the veteran's 
NOD and substantive appeal were not located.  Such documents 
may contain contentions from the veteran that must be 
addressed in the appeal.  Therefore, the Board finds that a 
remand is necessary so that the RO can locate and obtain the 
missing documents. 

The Board also notes that the veteran has not been afforded a 
VA examination in connection with his claims for service 
connection for a left knee disorder and for a low back 
disorder.  The veteran's service medical records show that he 
sought treatment for knee and back pain during his active 
duty service, and his current treatment records diagnose him 
with various disorders, including a left patellar spur, left 
knee chondromalacia, left knee osteoarthritis, degenerative 
joint disease of the left knee with spur, low back strain, 
lumbar muscle spasm, and lumbar strain.  However, the 
evidence of record does not include a medical opinion based 
on a complete review of the medical evidence addressing 
whether the veteran currently has a left knee disorder and/or 
a back disorder that is related to his symptomatology in 
service.  Therefore, the Board finds that a VA examination 
and medical opinion are necessary for the purpose of 
determining the nature and etiology of any left knee disorder 
and/ or back disorder that may be present.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should undertake all steps 
necessary to locate, obtain, and 
associate with the veteran's file the 
missing notice of disagreement and 
substantive appeal. This search should 
include any and all locations where 
adjudicatory action might have been 
contemplated in the veteran's case, 
including the RO in Huntington, West 
Virginia and the Appeals Management 
Center.

If the missing documents cannot be 
located, the RO must notify the veteran 
and his representative and inform them 
that the documents appear to have been 
received but are now missing.  The 
veteran should also be afforded 
reasonable time to submit additional 
arguments and contentions pertaining to 
the issues on appeal.  

2.  The veteran should be afforded a 
VA examination to determine the 
nature and etiology of any left knee 
disorder and/or low back disorder 
that may be present.  Any and all 
studies, tests, and evaluations 
deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, including the veteran's service 
medical records, and to identify any 
left knee and/or back disorder that 
is present.  For each current left 
knee and back disorder identified, 
the examiner should comment as to 
whether it is at least as likely as 
not that the disorder is causally or 
etiologically related to his 
symptomatology in service or is 
otherwise related to his military 
service.

(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a certain conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2006), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



